Citation Nr: 0527770	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  01-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for chronic 
conjunctivitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision 
of the Department of Veterans Affairs (VA) in Chicago, 
Illinois (RO), which denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
conjunctivitis.

The Board remanded this case to the RO for additional 
development in December 2003.  It has been returned to the 
Board following that development and is now ready for 
appellate review.

The Board notes that the issue of entitlement to service 
connection for an eye disability other than conjunctivitis, 
including a corneal ulcer of the left eye, has been 
reasonably raised by the record.  The Board refers this issue 
back to the RO for appropriate development and adjudication. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's conjunctivitis is inactive with no 
residuals. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 4.1-4.14, 4.84a, Diagnostic Code 6018.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service-connected chronic conjunctivitis.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in August 2000 and October 2002, a statement of the case 
(SOC) issued in June 2001, supplemental statements of the 
case (SSOCs) issued in June 2002, December 2002, and July 
2005, as well letters by the RO dated in June 2000 and August 
2002, and letters by the Appeals Management Center (AMC) 
dated in December 2003 and February 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
letters by the AMC provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes further, that the Court in Pelegrini, supra, 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2000 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until June 2002 and August 2002.  In such 
instances, the Court held that when notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice specifically complying with § 
5103(a) or 3.159(b)(1) because an initial RO adjudication had 
already occurred.  Instead, the appellant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini at 22, 23.  VA must provide notice, 
consistent with the requirements of § 5103(a), 3.159(b), and 
Quartuccio, supra, that informs the veteran of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, that 
the veteran is to provide, and that the veteran provide any 
evidence in his possession that pertains to the claim.  The 
Board finds that the veteran received such notice in June 
2000 and August 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the above referenced notice provided to the veteran was not 
given prior to the August 2000 RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the 
December 2002 and July 2005 supplemental statements of the 
case provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran's eyes were also examined by VA 
in July 2000, August 2002, and January 2004.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran was treated for chronic 
conjunctivitis in service.  As a result, the RO issued a 
February 1946 rating decision in which it granted service 
connection and assigned a 10 percent evaluation for chronic 
conjunctivitis.  In June 2000, the veteran filed a claim for 
increased compensation benefits.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

A.  Factual Background

The Board reviewed VA outpatient treatment records dated from 
1998 to 2002.  Of particular relevance to this appeal, a 
February 1998 report documents the veteran's four-week 
history of aching and tearing in the left eye.  The veteran 
also reported a history of recurrent corneal ulcers.  The 
clinician noted the veteran's history of a shell explosion 
near his face which resulted in an eye injury.  The 
diagnostic assessment was old scar versus dellen versus 
furrow degeneration.  In March 1998, the veteran reported a 
history involving a "flash from shell explosion hitting face 
(not eyes) WW II."  The clinician's diagnostic assessment 
was questionable teariness of the left eye versus old scar 
with dellen.  Recurrent corneal ulcers were also noted in a 
July 1998 report. 

In November 1998, the veteran underwent lateral tarsal strip 
procedures for senile ectropion in both eyes.  Thereafter, 
the veteran denied pain and bleeding but reported swelling 
and bruising at the surgical sites.  A "stable post-op 
recovery" was noted.  Following those procedures, however, 
it was noted that he had an excessive amount of overhanging 
upper eyelid skin.  As a result, a bilateral upper lid 
blepharoplasty was performed in December 1998.  The diagnosis 
was dermatochalasis.  The Board notes that none of these 
records includes a diagnosis of conjunctivitis.  

The veteran was afforded a VA compensation examination in 
July 2000 in connection with his claim for increased 
compensation benefits.  A report from that examination notes 
the veteran's complaints of constant burning, stinging, and 
occasional watering in both eyes.  According to the veteran, 
these symptoms were worse with driving or watching 
television.  He indicated that he used artificial tears four 
to five times a day with no relief.  Objectively, his 
uncorrected visual acuity was 20/60 +2 in the right eye and 
20/50 +2 in the left.  Corrected visual acuity was 20/20 -1 
in the right eye and 20/25 +1 in the left.  Both lids 
appeared normal, and both lenses and cornea were clear.   The 
examiner diagnosed the veteran with dry eye syndrome. 

At a VA examination in August 2002, the veteran reported a 
traumatic injury to the left eye, which he described as a 
"flash burn" and a feeling of a foreign body in his eye.  
He described a burning and stinging sensation in both eyes, 
with the left worse than the right, which was worsening over 
time.  It was noted that he had no history of glaucoma, 
macular degenerative, or any other problem in either eye.  

On physical examination, the veteran's uncorrected visual 
acuity was 20/50 bilaterally.  His uncorrected near vision 
was 20/25 bilaterally.  Amsler grid visual fields were 
normal, and the confrontation fields were entirely full 
bilaterally.  No afferent papillary defects were present.  
The extraocular muscles were unrestricted.  Intraocular 
pressures in the afternoon were 14 mmHg in the right eye and 
12 mmHg in the left.  An anterior segment examination 
revealed that the left cornea had an inferior hemi-circular 
dellenized area with a scar and furrow along the limbus; 
however, the right cornea was clear.  The lids and lashes 
revealed 1+ scurfs and debris bilaterally.  The anterior 
chamber was deep and quiet without cell or flare.  The 
conjunctiva was clear.  The optical nerves were 0.2, equally 
symmetrical, and healthy.  The macula was clear.  A 
peripheral examiner of the retina revealed a retincular 
pigmentary pattern, with a clear vitreous. 

Based on these findings, the diagnostic assessment included: 
(1) history of corneal erosion of the left eye secondary to 
either a flash-burn or foreign-body injury with secondary 
aqueous tear deficiency, with partial relief with artificial 
tears four times a day; (2) peripheral reticular pigmentary 
degeneration; and (2) bilateral cortical cataracts with 
minimally reduced vision.

In an August 2002 addendum report, the examiner clarified 
that he did not feel as though the veteran had 
conjunctivitis; rather his symptoms were due to a flash-burn 
injury to the left eye as well as resultant corneal 
decompensation with a corneal dellen that required amply dry 
eye therapy.  The veteran also experienced evaporative 
corneal drying when outdoors.  The examiner further concluded 
that the veteran's cortical cataracts and the reticular 
pigmentary degeneration were independent of his military 
service.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in January 2004 to determine whether his 
conjunctivitis was healed, and if so, whether any residuals 
were present.  At that time, the examiner noted that the 
veteran's visual acuity was 20/30-1 for the right eye and 
20/50-2 for the left.  Following an examination, active 
conjunctivitis was not diagnosed.  Instead the examiner 
diagnosed the veteran with a chronic corneal ulcer in the 
left eye which was possibly secondary to a flash-burn injury.  
The examiner also explained that this condition was separate 
from the veteran's conjunctivitis and unrelated to service.  

B.  Analysis

The veteran's increased evaluation claim is to be decided 
based upon the application of a schedule of ratings, which is 
predicated upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1 (2004).  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4 (2004).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part, system, or the 
psyche in self- support of the individual.  See 38 C.F.R. § 
4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.             § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 56 (1990).

The veteran's conjunctivitis is presently evaluated under 
Diagnostic Code (DC) 6018.  38 C.F.R. § 4.84a (2004).  Under 
these criteria, conjunctivitis that is healed is to be rated 
on residuals.  A noncompensable (zero percent) evaluation is 
warranted if there are no residuals.  A 10 percent disability 
evaluation is warranted for active conjunctivitis with 
objective symptoms.  The Board notes that an evaluation in 
excess of 10 percent is not provided for under DC 6018.  Id.  

Under DC 6017, however, chronic trachomatous conjunctivitis 
that is active is to be rated for impairment of visual acuity 
with a minimal rating of 30 percent while there is active 
pathology.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to an evaluation in excess 
of 10 percent for chronic conjunctivitis.  The Board 
emphasizes that 10 percent is the maximum evaluation provided 
under DC 6018 for active conjunctivitis.  The record clearly 
shows that the veteran's conjunctivitis has not been active 
since filing his claim in June 2000.  Nevertheless, the 
currently assigned 10 percent evaluation is protected and 
shall remain in effect. 

The Board also finds that there is no basis for an evaluation 
in excess of 10 percent based on healed conjunctivitis with 
residuals.  The record shows that the veteran has been 
diagnosed with various eye disorders, including cortical 
cataracts, reticular pigmentary degeneration, and corneal 
ulcers.  However, no medical evidence indicates that any of 
these disorders constitute residuals of conjunctivitis.  For 
instance, a VA examiner in August 2002 opined that the 
veteran's cortical cataracts and reticular pigmentary 
degeneration were unrelated to his military service.  Another 
VA examiner in January 2004 also determined that the 
veteran's chronic corneal ulcer in the left eye was possibly 
secondary to a flash-burn injury and unrelated to 
conjunctivitis.  Thus, residuals from the veteran's service-
connected conjunctivitis have not been shown by the medical 
evidence of record. 

The Board points out that the issue of entitlement to service 
connection for an eye disability other than conjunctivitis 
has not been developed for appellate review and has been 
referred back to the RO for appropriate development and 
adjudication.  Thus, the Board need not address whether an 
eye disability other than conjunctivitis is related to 
service. 

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for chronic 
conjunctivitis.  The Board has considered the doctrine of 
reasonable doubt; however, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application, 38 U.S.C.A. § 5107(b), and the appeal is 
denied.


ORDER

An evaluation in excess of 10 percent for chronic 
conjunctivitis is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


